Exhibit 10.4
EXECUTION VERSION
STRICTLY CONFIDENTIAL



TRANSITION AGREEMENT
THIS TRANSITION AGREEMENT, dated as of March 2, 2015 (together with all
Schedules and Exhibits attached hereto, this “Agreement”), is by and between
Novartis Pharma AG, a Swiss corporation (“Novartis”), and Array BioPharma Inc.,
a Delaware corporation (“Array”). Novartis and Array are sometimes collectively
referred to herein as the “Parties” and each separately as a “Party.”
WHEREAS, Novartis and Array are parties to the Termination and Asset Transfer
Agreement dated as of November 26, 2014 (the “Termination Agreement”); and
WHEREAS, in connection with the Contemplated Transactions, the Parties desire to
provide for the transition of certain activities related to the Development of
Binimetinib from Novartis to Array (the “Transition”), on the terms and subject
to the conditions hereof.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. Capitalized terms used herein but not defined herein
have the meanings ascribed to them in the Termination Agreement. As used herein,
the following terms have the meanings set forth below:
“Accounting Standards” means, with respect to Array, U.S. GAAP (United States
Generally Accepted Accounting Principles) and means, with respect to Novartis,
the IFRS (International Financial Reporting Standards), in each case, as
generally and consistently applied throughout each Party’s organization.
“Auditor” has the meaning set forth in Section 4.2.
“COLUMBUS Trial” means the clinical trial designated with the following
ClinicalTrials.gov identifier: NCT01909453.
“Combination Trial” has the meaning set forth in Schedule 1.
“Complete” or “Completion” means, with respect to a clinical trial, the
completion of all of the following: (a) completion of all final monitoring
visits for all patients then-enrolled in such clinical trial; (b) receipt of all
top-line results (including, without limitation, all patient report forms and
case report forms); and (c) resolution of all outstanding data queries;
provided, however, that “Complete” or “Completion” also includes if Novartis is
responsible for the Completion of a clinical trial, completion and delivery by
Novartis to Array of a full statistical analysis, in a form reasonably
acceptable to Array, of all Study Data.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

“CRO” means a Third Party contract research organization engaged by one of the
Parties to perform one or more clinical studies.
“DRC” has the meaning set forth in Schedule 1.
“Drug Product” means a finished dosage form (e.g., tablet, capsule, or solution)
that contains a Drug Substance, generally, but not necessarily, in association
with one or more other ingredients.
“First Patient First Visit” means the completion, in accordance with applicable
study protocol and regulations, of a first study visit by a human subject in a
clinical trial.
“FTE” means a full time equivalent person year (consisting of [*] hours per
year) of work performing work hereunder. For clarity, indirect personnel who
provide general support functions that are not primarily related to the work
performed hereunder (including general support functions such as managerial
(other than the first level managers directly supervising employees performing
work hereunder), financial, legal or business development) shall not constitute
FTEs.
“FTE Costs” for a given period means the product of (a) the total FTEs
(proportionately, on a per-FTE basis) dedicated by a Party or its Affiliates in
the particular period to the direct performance of the applicable activities to
be performed, and (b) the FTE Rate.
“FTE Rate” means a rate per FTE equal to [*] (which may be prorated on a daily
or hourly basis as necessary) with respect to activities conducted pursuant to
this Agreement. “FTE Rate” shall be deemed to include all direct and indirect
costs of each Party’s FTEs (including personnel and travel expenses, and the
costs of managerial (other than those who otherwise fall within the definition
of FTE), financial, legal or business development personnel supporting the
activities of such FTEs).
“JDC” shall mean the Joint Development Committee under the Existing License
Agreement.
“Marketing Approval” means, with respect to a product containing Binimetinib or
with respect to an NRAS Companion Diagnostic, in any country or jurisdiction,
any approval, registration, license or authorization from a Regulatory Authority
in a country or other jurisdiction that is necessary to Commercialize such
product or companion diagnostic in such country or jurisdiction.
“MILO Trial” means the clinical trial designated with the following
ClinicalTrials.gov identifier: NCT01849874.
“NRAS Companion Diagnostic” has the meaning set forth in Schedule 1.
“NEMO Trial” means the clinical trial designated with the following
ClinicalTrials.gov identifier: NCT01763164.
“Obligations” has the meaning set forth in Section 2.1.

2
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

“Other Array Sponsored Trial” means the clinical trial designated with the
following ClinicalTrials.gov identifier: NCT01649336.
“Other Novartis Sponsored Trials” means (i) those clinical trials designated
with the following ClinicalTrials.gov identifiers: [*] (ii) [*] and (iii) [*]
(the trials described in this clause (iii), the “Remaining Trials”).
“Out-of-Pocket Costs” means direct expenses paid or payable to Third Parties
which are specifically identifiable and incurred for services or materials
provided by them directly in their performance of the Obligations; such expenses
to have been recorded as income statement items in accordance with Accounting
Standards and for the avoidance of doubt, not including pre-paid amounts (until
expensed in accordance with Accounting Standards). For clarity, Out-of-Pocket
Costs do not include any costs included in the FTE Rate or capital expenditures,
payments for internal salaries or benefits; facilities; utilities; general
office or laboratory supplies; information technology; and the like.
“PMA” has the meaning set forth in Schedule 1.
“Reimbursable Costs” has the meaning set forth in Section 4.1(a).
“Study Data” means all records, reports, data and information that are or were
created as a result of or in connection with the conduct of a clinical trial,
whether generated, derived or prepared by a Party, their respective Affiliates
(or a Third Party on behalf of a Party), whether alone or jointly with others,
in whole or in part, and whether alone or in conjunction with others.
“Term” has the meaning set forth in Section 3.1.
“Third Party Claim” has the meaning set forth in Section 5.5(b).
ARTICLE II    
OBLIGATIONS TO BE PERFORMED
Section 2.1    Obligations. In accordance with the terms and provisions of this
Agreement, each Party agrees to perform the obligations assigned to such Party
described in and in accordance with Schedule I (collectively, such Party’s
“Obligations”) for the time period and to the extent specified in Schedule I. At
its option, Array may cause any of its Obligations to be performed by one of its
Affiliates or by any Third Party. At its option, Novartis may cause any of its
Obligations to be performed (a) by one of its Affiliates or, (b) by any Third
Party who, as of the signing date of the Termination Agreement, was performing
or had performed such Obligations on behalf of Novartis, and (c) subject to the
prior written consent of Array as to the decision to cause such Obligations to
be performed by a Third Party and the identity of such Third Party (in each
case, not to be unreasonably withheld, delayed or conditioned, provided that
notwithstanding the dispute resolution provision in Section 5.3, any dispute
over whether the withholding, delay or conditioning of such consent is
reasonable shall be submitted for resolution by the Parties to the monitor to be
appointed by the FTC pursuant to Section 7.1(c) of the

3
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Termination Agreement). Each Party shall remain responsible, in accordance with
the terms of this Agreement, for performance of any of its Obligations it causes
to be so performed.
Section 2.2    Standard of Performance.
(a)    Without limiting any other provision of this Agreement or either Party’s
obligations pursuant to the applicable Clinical Trial Agreement, each Party
hereby represents, warrants and covenants that it shall perform its Obligations
as set forth herein substantially at [*].
(b)    Other than as expressly set forth in this Section 2.2, the Termination
Agreement and Ancillary Agreements, neither Party makes any representations or
warranties of any kind, express or implied, with respect to its Obligations
performed hereunder.
Section 2.3    Cooperation. The Parties shall cooperate with each other in all
matters relating to the performance of the Obligations. Such cooperation shall
include exchanging necessary information, performing adjustments and obtaining
all consents, licenses, sublicenses or approvals, in each case, as necessary to
permit each Party to perform its Obligations hereunder.
Section 2.4    Transition Committee. The Transition Committee shall be
responsible for overseeing the performance of the Parties’ Obligations hereunder
in accordance with Section 3.10 of the Termination Agreement. Each party’s
representatives on the Transition Committee shall identify and designate, from
time to time, a contact person for such Party’s Obligations.
Section 2.5    Regulatory Matters.
(a)    For the sake of clarity, the Parties shall conduct all clinical trials in
accordance with the applicable Clinical Trial Agreement.
(b)    Except as necessary for Novartis to perform its Obligations under this
Agreement or its obligations under any Ancillary Agreement or as otherwise set
forth in any Clinical Trial Agreement, Array will file and be the owner of all
Regulatory Materials to the extent related to Binimetinib and products
containing Binimetinib (alone or in combination), including any filings for
Regulatory Approval. Novartis will retain ownership and remain the sponsor of
such existing Regulatory Materials as are necessary for Novartis to perform its
Obligations under this Agreement and its obligations under any Clinical Trial
Agreement, but solely to the extent necessary and until completion of such
obligations by Novartis. Thereafter (or earlier for any such Regulatory
Materials that are not necessary for Novartis to complete such Obligations),
upon the request of Array, Novartis will assign or cause to be assigned to Array
or its designee (or to the extent not so assignable, Novartis will to the extent
possible make available to Array or its designee the benefits of) all such
Regulatory Materials, or, if directed by Array (in its sole discretion) in
writing, close or inactivate such Regulatory Materials as soon as reasonably
practicable.

4
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

ARTICLE III    
TERM AND TERMINATION
Section 3.1    Term. The term of this Agreement shall commence on the Effective
Date and shall expire with respect to (i) each Obligation as specified in
Schedule I with respect to such Obligation and (ii) this Agreement when all
Obligations have been completed (the “Term”). In the event of any expiration or
termination of this Agreement, this Agreement (other than this Section 3.1,
Section 4.1 with respect to accrued but unpaid Reimbursable Costs, Section 4.2,
Section 4.3, and Article V) shall be of no further force or effect with no
liability on the part of any Party; provided that, subject to the terms of this
Agreement, no such termination shall relieve any Party from liability for any
breach of this Agreement prior to termination thereof or, subject to the terms
of such other agreements, from any liability for any breach under any other
agreements between the Parties.
Section 3.2    Termination. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated, in whole or in part, at any time by
the mutual consent of the Parties.
ARTICLE IV    
PAYMENT
Section 4.1    Reimbursement of Array Costs.
(a)    Novartis shall reimburse Array for certain Out-Of-Pocket Costs and FTE
Costs as set forth in Schedule I (“Reimbursable Costs”).
(b)    For each calendar quarter starting after the second (2nd) calendar
quarter after the Effective Date, no later than [*] prior to the beginning of
each such calendar quarter, Array shall provide to Novartis, for the limited
purpose of assisting Novartis with its budgetary processes, a non-binding,
written good faith estimate, in reasonable detail (including a breakout of
Out-of-Pocket Costs and FTE Costs), of the amount of Reimbursable Costs expected
to be incurred by Array during such calendar quarter. The Parties acknowledge
and agree that such estimate is provided by Array for information purposes only
(and cannot be used by Novartis for any other purpose) and that any inaccuracy
in such estimate shall not constitute a breach of this Agreement.
(c)    Within [*] of the end of each calendar month during the Term, Array shall
invoice Novartis for Reimbursable Costs incurred by Array in the preceding
calendar month. Novartis shall pay the invoiced amount within [*] following
receipt thereof. Array shall be responsible for the payment of any sales or
other taxes relating to the provision of goods or services received with respect
to the Obligations.
(d)    To the extent Novartis disputes in good faith any amount payable by
Novartis to Array under this Section 4.1, Novartis shall notify Array in writing
of the nature and amount of such dispute in reasonable detail prior to the [*]
following Novartis’s receipt of the invoice which relates thereto. Such dispute
shall be resolved in accordance with the dispute

5
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

resolution process provided in Section 10.9 of the Termination Agreement. For
the sake of clarity, (a) this Agreement shall continue in full force and effect
(and the performance of all Obligations under this Agreement shall continue in
accordance herewith) during the pendency of any such dispute and (b) Novartis
shall pay any undisputed amounts when due under with Section 4.1(b).
(e)    All payments required to be made by Novartis pursuant to this Agreement
shall be invoiced in and made in U.S. dollars in the form of cash or by wire
transfer of immediately available funds to an account designated by Array.
Section 4.2    Audits. Array shall keep complete, true and accurate books and
records in accordance with its Accounting Standards in sufficient detail for
Novartis to confirm the [*] due under this Agreement. Array shall keep such
books and records for at least [*] following the end of the fiscal year to which
they pertain. Novartis shall have the right for a period of [*] after receiving
any invoice with respect to payments due and payable hereunder to appoint an
independent accounting firm (the “Auditor”) reasonably acceptable to Array to
inspect the relevant records of Array or its Affiliates to verify such reports,
statements, records or books of accounts, as applicable. Before beginning its
audit, the Auditor shall execute an undertaking reasonably acceptable to Array
by which the Auditor shall keep confidential all information reviewed during
such audit. Array and its Affiliates, as applicable, shall make its records
available for inspection by such Auditor during regular business hours at such
place or places where such records are customarily kept, upon receipt of
reasonable advance notice from Novartis, solely to verify the accuracy of
Array’s or its Affiliate’s payment records or books of accounts and compliance
in other respects with this Agreement. The Auditor shall have the right to
disclose to Novartis the results and its conclusions regarding any Reimbursable
Costs owed under this Agreement, and Novartis shall treat such conclusions as
Confidential Information pursuant to Article VII of the Termination Agreement.
For the avoidance of doubt, notwithstanding the foregoing, the Auditor shall not
disclose to Novartis any more detailed information than Novartis would have
otherwise been entitled to receive pursuant to this Agreement absent this audit
right. The audit report and basis for any determination by the Auditor shall be
made available for review and comment by Array, and Array shall have the right,
at its expense, to request a further determination by such Auditor as to matters
that Array disputes (to be completed no more than [*] days after the applicable
audit report is provided to Array and to be limited to the disputed matters). If
the Parties disagree as to such further determination, such dispute shall be
resolved pursuant to Section 10.9 of the Termination Agreement. Such inspection
right shall not be exercised more than once in any calendar year during the Term
and once thereafter. Novartis shall pay its own costs of such inspections, as
well as its own legal expenses associated with enforcing its right with respect
to any payment hereunder, except that in the event there is any downward
adjustment in aggregate amounts payable for any calendar year shown by such
inspection of more than [*] of the amount paid for such calendar year, Array
shall pay for such inspection. Array shall promptly reimburse Novartis the
amount of any overpayment by Novartis of Reimbursable Costs. Novartis shall
promptly pay Array the amount of any underpayment by Novartis of Reimbursable
Costs.

6
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 4.3    Expenses. Except as otherwise specified herein, all costs and
expenses incurred in connection with this Agreement, including the performance
of the Obligations, will be paid by the Party incurring such costs and expenses.
ARTICLE V    
MISCELLANEOUS
Section 5.1    Treatment of Employees. Employees of either Party or their
respective Affiliates involved in the performance of Obligations shall remain
employees of such Party or Affiliate, and such Party shall be solely responsible
for the payment and provision of all wages, bonuses, commissions and employee
benefit plans, programs or arrangements relating to such employees.
Section 5.2    Confidentiality. Each Party acknowledges that the information
being provided to it in connection with this Agreement and the performance of
the Obligations is subject to the confidentiality provisions of the Termination
Agreement.
Section 5.3    Dispute Resolution. In the event of a dispute with regard to the
interpretation, breach or alleged breach of this Agreement, the matter shall be
resolved in accordance with the dispute resolution process provided in Section
10.9 of the Termination Agreement.
Section 5.4    Relationship of Parties. Nothing contained in this Agreement
shall be construed as creating a partnership, joint venture, agency, trust,
employer-employee relationship, or other association of any kind, each Party
being individually responsible only for its obligations as set forth in this
Agreement.
Section 5.5    Indemnification. Each Party acknowledges that this Agreement is
subject to the indemnification provisions set forth in the Termination
Agreement.
Section 5.6    Limitation of Liability. EXCEPT TO THE EXTENT (A) EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT; OR (B) ANY SUCH DAMAGES ARE REQUIRED TO BE
PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY PROVIDES
INDEMNIFICATION UNDER ARTICLE IX OF THE TERMINATION AGREEMENT, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY (X) FOR ANY PUNITIVE OR INCIDENTAL DAMAGES, OR (Y) FOR
ANY CONSEQUENTIAL, INDIRECT, EXEMPLARY OR SPECIAL DAMAGES, LOST PROFITS, LOST
REVENUE OR OPPORTUNITY COSTS (INCLUDING WHERE CALCULATED BY USING OR TAKING INTO
ACCOUNT ANY MULTIPLE OF EARNINGS, CASH FLOW, REVENUE OR OTHER SIMILAR MEASURE);
[*].
Section 5.7    Binding Effect; Assignments. This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors and
permitted assigns. Each Party agrees that its rights and obligations under this
Agreement may not be transferred or assigned, directly or indirectly, to any
Person without the prior written consent of the other Parties; provided,
however, that each Party may transfer or assign this Agreement (a) to an
Affiliate (for so long as such Person remains an Affiliate) or (b) to any Third
Party that purchases or otherwise receives all or substantially all of the
assets owned or controlled by such Party to

7
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

which this Agreement relates (whether by merger, consolidation, stock sale,
asset sale or otherwise).
Section 5.8    Headings. The headings of the Sections and Articles of this
Agreement are for reference purposes only, are not part of this Agreement, and
shall not in any way affect the meaning or interpretation of this Agreement.
Section 5.9    Notices. In addition to any other specific procedures for
notification required herein, all notices, demands, requests and other
communications made hereunder shall be in writing and shall be given by personal
delivery, by nationally recognized overnight courier (with charges prepaid), and
shall be deemed to have been given or made (a) if personally delivered, on the
day of such delivery, or (b) if sent by overnight courier, three (3) days
following the date deposited with such overnight courier service, in each case,
pending the designation of another address, addressed as follows:
If to Array:
Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
USA
Attention: General Counsel


If to Novartis:
Novartis Pharma AG
Lichtstrasse 35
CH - 4056 Basel
Switzerland
Attention: General Counsel
Section 5.10    Counterparts. This Agreement may be executed in one or more
counterparts, and delivered by electronic or other means, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.
Section 5.11    Entire Agreement. This Agreement, including the Schedules
hereto, which are incorporated by reference herein, the Termination Agreement,
and the other Ancillary Agreements represent the entire understanding and
agreement between the Parties with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements and understandings between
the Parties with respect to such subject matter. All provisions contained in any
Schedule delivered by or on behalf of the Parties in connection with this
Agreement are an integral part of this Agreement. In the event of any conflict
between the terms of this Agreement and the terms of any Schedule, the terms of
this Agreement shall control and prevail.

8
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 5.12    Governing Law. This Agreement (including any claim or
controversy arising out of or relating to this Agreement) shall be governed by
the law of the State of New York without regard to conflict of law principles
that would result in the application of any Applicable Law other than the laws
of the State of New York.
Section 5.13    Amendment and Modification. Any amendment, modification, or
supplement of or to any provision of this Agreement, including the Schedules
hereto, shall be effective only in writing and signed by a duly authorized
officer of all Parties. The Parties waive the right to amend the provisions of
this Section 5.13 orally.
Section 5.14    Severability. If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity or
enforceability of the remainder of this Agreement, and the invalid or
unenforceable provision shall be fully severed from this Agreement and there
shall automatically be added in lieu thereof a provision as similar in terms and
intent to such severed provision as may be legal, valid and enforceable.
Section 5.15    Interpretation. When used herein the words “include”, “includes”
and “including” are deemed to be followed by the words “without limitation.” Any
terms defined in the singular have a comparable meaning when used in the plural,
and vice-versa. All references to the Articles, Sections, and Schedules are
deemed references to the Articles, Sections, and Schedules to this Agreement.
The word “or” shall be inclusive and not exclusive. The Party includes its
permitted assignees and/or the respective successors in title to substantially
the whole of its undertaking. The words “hereof”, “hereto”, “hereunder” and
similar words refer to this Agreement as a whole and not any particular Section
or Article of this Agreement. References to any agreement or contract are to
that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms thereof. This Agreement is deemed drafted
jointly by the Parties and shall not be specifically construed against any Party
based on any claim that such Party or its counsel drafted this Agreement.
Section 5.16    Force Majeure. Any delays in performance by any Party under this
Agreement, other than with respect to a Party’s obligation to make payments
hereunder, shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the Party
affected, including acts of God, embargoes, governmental restrictions,
terrorism, fire, flood, explosion, earthquake, hurricanes, storms, tornadoes,
riots, wars, civil disorder, labor disturbances, acts of terrorism or compliance
with any order of any Regulatory Authority. The Party suffering such occurrence
shall notify the other Party as soon as practicable of such inability and of the
period for which such inability is expected to continue, and any time for
performance hereunder shall be extended by the actual time of delay caused by
the occurrence; provided, that the Party suffering such occurrence uses
commercially reasonable efforts to mitigate any damages incurred by the other
Party and shall use commercially reasonable efforts to resume full performance
of its obligations under this Agreement as soon as reasonably practicable.


[signature page follows]

9
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Transition Agreement to be
signed by their respective representatives thereunto duly authorized, all as of
the date first written above.
NOVARTIS PHARMA AG
 
 
 
 
 
 
 
By:
/s/ David P. Tolman
 
Name: David P. Tolman attorney-in-fact
 
Title: Vice President, General Counsel
 
Global Head Legal
 
 
Novartis Oncology
 
 
 
 
 
 
 
By:
/s/ Bruce Shapiro
 
Name: Bruce Shapiro attorney-in-fact
 
Title: Vice President
 
Global Head Legal Transactions
 
Novartis Oncology
 
 
 
 
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
By:
/s/ Ron Squarer
 
Name: Ron Squarer
 
 
Title: CEO
 
 
 
 
 
 
 








[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

SCHEDULE I


1.
Regulatory Assistance and Support. Upon reasonable notice and request from Array
to Novartis, Novartis will provide to Array, in a timely manner and [*], the
following assistance, cooperation or advice:



•
With respect to the initial regulatory filings for Marketing Approval of
Binimetinib (either alone or in combination) for the first indication in the [*]
and, until [*] after receipt by Array, its Affiliates or licensees of the first
such Marketing Approval, with respect to regulatory filings in any of such
countries, Novartis (i) will make its employees available to answer questions
with respect to documentation, referencing and generation of tables and
statistics necessary for such filings and (ii) provide access to any
information, Know-How, data or supporting documentation in Novartis’s possession
necessary or useful for such filings (if any). Array will be primarily
responsible for, and the applicant of, any such filings.



2.
Tech Transfer. Novartis will reimburse Array [*] incurred by Array pursuant to
Section 7.5 of the Supply Agreement.



3.
Certain Manufacturing Items. Novartis will transition to Array, at Novartis’s
expense and on a mutually agreed timeline, which in no event will be completed
later than [*], such plans and activities, if any, regarding the following
projects, in each case, as have been approved by the JDC, and, until such
transition is complete will continue these projects in the ordinary course of
business as currently contemplated:



•
[*]

•
[*]

•
[*]

•
[*]

•
[*] and

•
[*].



4.
Conduct of Clinical Trials.



a.
Phase 3 Clinical Trials.



i.
Nemo. Novartis will conduct, at its sole expense, the NEMO Trial, provided,
however, that Array or its CRO will assume responsibility to conduct and
Complete the NEMO Trial upon the applicable transition date set forth on Exhibit
A, and, Novartis will reimburse Array the Out-of-Pocket costs and fifty percent
(50%) of FTE Costs associated with such conduct and Completion of the NEMO Trial
within the parameters of the current study protocol for such trial and such
other costs resulting from changes to such protocol in accordance with Section
4(e)(i) of this Schedule I after the transition date. For the NEMO trial, [*].


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------






ii.
Milo. Array will conduct and complete the MILO Trial, and Novartis will
reimburse Array the Out-of-Pocket Costs and fifty percent (50%) of FTE Costs
associated with such conduct and Completion of the MILO Trial within the
parameters of the current study protocol for such trial and such other costs
resulting from changes to such protocol in accordance with Section 4(e)(i) of
this Schedule I.



iii.
Columbus. Novartis or, to the extent assigned to the LGX818 Buyer, the LGX818
Buyer will conduct and complete, in accordance with the terms of the COLUMBUS
Trial Agreement, the COLUMBUS Trial. Responsibility for costs associated with
such conduct and Completion of the COLUMBUS Trial are set forth in the Columbus
Trial Agreement.



b.
Other Novartis Sponsored Trials. Novartis will conduct, at its sole expense, the
Other Novartis Sponsored Trials, provided, however, that Array or its CRO will
assume responsibility to conduct and Complete each such Other Novartis Sponsored
Trial upon the applicable transition date set forth on Exhibit A, or, with
respect to Other Novartis Sponsored Trials being conducted by Clinical Research
Organizations, upon the assignment of the applicable agreement by Novartis to
Array, and Novartis will reimburse Array the Out-of-Pocket Costs and fifty
percent (50%) of FTE Costs associated with such conduct and Completion of the
Other Novartis Sponsored Trials within the parameters of the current study
protocols for such trials and such other costs resulting from changes to such
protocol in accordance with Section 4(e)(i) of this Schedule I after the
applicable transition date.



c.
Other Array Sponsored Trial. Array will conduct the Other Array Sponsored Trial,
and Novartis will reimburse Array the Out-of-Pocket Costs and fifty percent
(50%) of FTE Costs associated with the Completion of the Other Array Sponsored
Trial within the parameters of the current study protocol for such trial and
such other costs resulting from changes to such protocol in accordance with
Section 4(e)(i) of this Schedule I.



d.
Investigator Sponsored Clinical Trials. Pursuant to the Termination Agreement,
Novartis will transfer (by assigning applicable clinical trial agreements, as
Third Party Agreements, to Array), and Array will oversee the conduct and
Completion of, the Ongoing Investigator Sponsored Clinical Trials, and Novartis
will evaluate, and make determinations to proceed with respect to, the Proposed
Investigator Sponsored Clinical Trials in accordance with Section 5.1(c) of the
Termination Agreement. Novartis will reimburse Array the Out-of-Pocket costs and
fifty percent (50%) of FTE Costs associated with the conduct and Completion of
the Investigator Sponsored Clinical Trials within the parameters of the current
study protocols for such trials and such other costs resulting from changes to
such protocol in accordance with Section 4(e)(i) of this Schedule.




I-2
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




e.
General.



i.
Novartis (or a Third Party, as applicable) will use its best efforts to conduct
and, with respect to trials with then-current timelines that contemplate
Completion prior to the applicable transition date set forth on Exhibit A,
Complete all the clinical trials assigned to it in accordance with the
then-current protocol and timeline, including taking into account any changes
made thereto by the JDC or Transition Committee, as applicable, or in accordance
with this Section 4(e)(i). Novartis will not make any changes to any of the
protocols therefor that would reasonably be expected to delay or halt any trial,
except as approved by the Transition Committee. Without limiting the foregoing:



(1)
each Party agrees that it will consent to and implement any changes to the
protocols for the NEMO Trial or the MILO Trial, in each case, that are
reasonably necessary in order for such clinical trial to achieve the intended
objectives of such clinical trial as set forth in the clinical protocol in place
subsequent to such change and [*];

(2)
each Party agrees that it will consent to and implement any changes to the
protocols for any clinical trials involving Binimetinib (but not any Novartis
Compound) other than the NEMO Trial or the MILO Trial, in each case, that are
reasonably necessary in order for the applicable clinical trial to achieve the
intended objectives of such clinical trial as set forth in the clinical protocol
in place subsequent to such change and [*]; and



(3)
the Parties agree that any proposed changes to the protocols for any clinical
trials involving a Novartis Compound shall be mutually agreed upon by the
Parties and [*].



ii.
Array (or a Third Party, as applicable) will use its best efforts to conduct and
complete all the clinical trials assigned to it that involve a Novartis Compound
in accordance with the then-current protocol and timeline, including taking into
account any changes made thereto by the Transition Committee.



iii.
Novartis will provide all other information, data, technical assistance, support
and other materials as may be requested by Array that is reasonably necessary
for carrying out the foregoing clinical trial activities.



iv.
For the avoidance of doubt, and notwithstanding any other provision of the
Termination Agreement or the Ancillary Agreements (including this Agreement),
Novartis will have the right to suspend any clinical trial involving a Novartis
Compound immediately if (a) Novartis concludes in its reasonable judgment, which
conclusion shall be subject to confirmation by a dispute resolution committee
(“DRC”) in the event that Array in its reasonable judgment disagrees with the
conclusion of Novartis, (b) a Regulatory Authority concludes, or (c) if
applicable, the data safety monitoring board recommends, that the Study Data
show that the continuation of such trial would pose adverse risks to


I-3
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




the health or safety of the trial subjects. If both Parties are unable to amend
the trial protocol in a manner that reasonably addresses such safety concerns
within [*] of the suspension date, then the Parties shall submit the matter for
dispute resolution pursuant to Section 10.9- of the Termination Agreement and if
the Parties are unable to resolve such matter in accordance therewith then
either Party may terminate this Agreement with respect to such trial. For
purposes of the foregoing, if a DRC is needed for a clinical trial, it shall be
formed as a three-person committee that shall act by majority vote and be
comprised of the Principal Investigator for such clinical trial, who shall chair
such committee, and two additional clinical investigators, with each Party
selecting one such clinical investigator.




5.
NRAS Melanoma Companion Diagnostic Product. Novartis will (i) remain responsible
for conducting and completing development of the NRAS Melanoma Companion
Diagnostic Product (the “NRAS Companion Diagnostic”) until Post Marketing
Approval from the FDA (the “PMA”) and (ii) until such PMA approval by the FDA
and [*], support submission and approval in such other countries where approval
of the NRAS Companion Diagnostic is required for the approval of Binimetinib or
products containing Binimetinib. Novartis will transfer the PMA for the NRAS
Companion Diagnostic after approval of the PMA by the FDA, or earlier if agreed
by the Parties, to Array or to a Third Party agreed by both Parties to the
extent such transfer is permitted under Applicable Laws. Novartis and Array will
mutually agree on a GMP manufacturer of the NRAS Companion Diagnostic [*]. With
respect to the NRAS Companion Diagnostic, such manufacturer [*].



6.
Novartis Pipeline Agents. Novartis will provide continued clinical supply for
and permit continuation of the combination studies of Binimetinib that include a
Novartis Pipeline Agent within the parameters of the current study protocols for
the clinical trials referenced in Exhibit A. On or before each subsequent
clinical trial of Binimetinib in combination with a particular Novartis Pipeline
Agent (the “Combination Trial”), the Parties shall enter into a clinical trial
agreement governing each such trial on commercially reasonable terms. For each
Combination Trial that is a Phase 3 trial, Novartis will notify Array by [*]
whether or not it intends to register and Commercialize the Novartis Pipeline
Agent for the indication(s) specified in such Combination Trial; provided, that
if Novartis notifies Array of its intent to register and Commercialize but
thereafter makes a determination not to Commercialize such Novartis Pipeline
Agent for such indication, then it will provide at least [*] prior notice to
Array of cessation of Development activities for that Novartis Pipeline Agent.
Subject to any license agreement obligations that Novartis may have with Third
Parties for return to any such Third Party of Novartis Pipeline Agents that are
licensed by Novartis from such Third Party, if Novartis determines that it (or
any licensee of Novartis) will not Commercialize such Novartis Pipeline Agent
(or, if after launch of any Novartis Pipeline Agent, Novartis determines to no
longer Commercialize such Novartis Pipeline Agent) for any indication, then it
will enter into a license agreement with Array on mutually agreed upon
commercially reasonable terms, including with respect to financial terms taking
into account a discount to the market value reflecting Novartis’s decision not
to commercialize the product, with an exclusive, irrevocable, worldwide license,
with the right to sublicense, to the rights to


I-4
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




Develop and Commercialize such Novartis Pipeline Agents in the field of oncology
in combination with Binimetinib. For the avoidance of doubt, Array shall not
have any rights hereunder to pursue, and Novartis shall not have any obligations
to permit, clinical trials of Binimetinib in combination with any Novartis
Compound other than the Novartis Pipeline Agents.


7.
Audits. Novartis shall permit its books and records pertaining to the clinical
trials to be conducted by or on its behalf pursuant to this Agreement to be
examined no more than [*] per calendar year, upon reasonable notice during
normal business hours, provided such examination is requested in writing at
least ten (10) business days in advance; provided, further, that any Array
representative signs a confidentiality agreement in form and substance
reasonably acceptable to Novartis (and its CRO, as applicable). Such examination
is to be made at the expense of Array.



8.
Participation in Regulatory Communications.



a.
With respect to any clinical trials conducted by Novartis: Prior to transition
of any such clinical trial to Array (as applicable), (i) Novartis shall be
primarily responsible for interfacing, corresponding and meeting with Regulatory
Authorities with respect to the conduct of any clinical trial involving
Binimetinib, and shall keep Array fully informed of all regulatory
communications and developments relating to such clinical trial, provided,
however, that (A) Array shall have the right, at its option, to participate in
any preparation for meetings with Regulatory Authorities and/or to attend and
participate in all such meetings and (B) Array shall have primary control over
all such interfaces, correspondence and meetings to the extent related solely to
Binimetinib; and (ii) Novartis shall provide Array with all draft filings with
any Regulatory Authorities related to each clinical trial involving Binimetinib
(other than non-substantial, routine correspondence) for review and comment at
least [*] in advance of the intended date of submission (or, to the extent
necessary, such shorter period to meet such intended date of submission), and
shall incorporate all reasonable comments of Array thereto. For the sake of
clarity, after transition of any such clinical trial to Array, Array shall be
primarily responsible and shall have primary control over all such interfaces,
correspondence and meetings.



b.
With respect to any clinical trials conducted by Array: Array shall be primarily
responsible for interfacing, corresponding and meeting with Regulatory
Authorities with respect to the conduct of such clinical trial, and shall keep
Novartis fully informed of all regulatory communications and developments to the
extent relating to a Novartis Pipeline Agent, provided, however, that (a)
Novartis shall have the right, at its option, to participate in any preparation
for meetings with Regulatory Authorities and/or to attend and participate in all
such meetings to the extent related solely to any clinical trial involving a
Novartis Pipeline Agent and (b) Novartis shall have primary control over all
such interfaces, correspondence and meetings to the extent related solely to a
Novartis Pipeline Agent. Array shall provide Novartis with all draft filings
with any Regulatory Authorities related to each clinical trial involving a
Novartis Pipeline Agent (other than


I-5
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




non-substantial, routine correspondence) for review and comment at least [*] in
advance of the intended date of submission (or, to the extent necessary, such
shorter period to meet such intended date of submission), and shall incorporate
all reasonable comments of Novartis thereto.


c.
Each Party shall provide the other Party with copies of all correspondence with
the applicable Regulatory Authorities relating to its compound that affects the
conduct of a clinical trial, and respond within a reasonable time frame to all
reasonable inquiries by the other Party with respect thereto.



Exhibit A to Schedule I
Clinical Trials


Clinical Trials Sponsored by Novartis as of the Effective Date


Trials
Transition Date*
Phase III Trials:
 
COLUMBUS Trial
N/A
NEMO Trial
Availability of Conclusions from First Interpretable Results (but in no event
later than the end of Q3 2016)
[*]
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
 
[*]
[*]





* As of such transition date, Array will assume responsibility to conduct and
complete the trial.







I-6
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

